Exhibit 10.33

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of the 8th day of September, 2009

Or such earlier date as the parties may agree.

AMONG

OPEN TEXT CORPORATION,

a corporation amalgamated under the laws of

Ontario (hereinafter referred to as the

“Corporation”)

OF THE FIRST PART

- and -

GORDON A. DAVIES

(hereinafter referred to as the “Executive”)

OF THE SECOND PART

WHEREAS the Corporation is desirous of retaining the services of the Executive
as an employee of the Corporation and as its Executive;

AND WHEREAS the Executive has agreed to enter into and deliver this Agreement on
the terms and conditions contained herein.

AND WHEREAS the Executive has agreed to enter into and deliver this Agreement in
consideration of receiving certain additional benefits and other additional
compensation as provided for pursuant to the terms of this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained and for other good and valuable
consideration, the parties agree as follows:

 

1. DEFINITIONS

For the purposes of this Agreement, the following terms shall have the following
meanings, respectively:

 

  a. “Act” means the Business Corporations Act (Ontario), as amended from time
to time;



--------------------------------------------------------------------------------

  b. “Agreement” means this Agreement as may be amended or supplemented from
time to time, including any and all schedules annexed hereto;

 

  c. “Annual Base Salary” has the meaning ascribed to that term in
Section 5(a) hereof;

 

  d. “Audit Committee” means the audit committee of the Board of Directors of
the Corporation as may be constituted from time to time;

 

  e. “Board of Directors” means the board of directors of the Corporation as may
be constituted from time to time and “Directors” means the directors of the
Corporation;

 

  f. “Change of Control” means either of the following events:

 

  i. the sale of all or substantially all of the assets of the Corporation; or

 

  ii. any transaction whereby any person, together with Affiliates and
Associates of such person, or any group of persons acting in concert
(collectively, “Acquiror” or “Acquirers”), acquires beneficial ownership of more
than 50% of the issued common shares of the Corporation on a fully diluted
basis, or any transaction as a result of which beneficial ownership of common
shares constituting more than 50% in the aggregate of the issued common shares
of the Corporation on a fully diluted basis cease to be held by persons who are
shareholders of the Corporation as at the date hereof or by Affiliates or
Associates of such present shareholders;

(for the purposes of this definition and this Agreement, whether persons are
affiliated or associated shall be determined in accordance with the definitions
of “Affiliate” and “Associate” in the provisions of the Act as such provisions
may be amended, supplemented or replaced from time to time and for purposes of
this definition the terms “group” and “beneficial ownership” shall have the
meanings ascribed thereto under Section 14(d)(2) of the Securities Act and Rule
13d-3 of the General Rules of the Securities Act, respectively);

 

  g. “Compensation Committee” means the compensation committee of the Board of
Directors of the Corporation as may be constituted from time to time;

 

  h. “Date of Termination” shall mean the date of termination of the Executive’s
employment, whether by death of the Executive, by the Executive or by the
Corporation pursuant to the terms of this Agreement;



--------------------------------------------------------------------------------

  i. “Disability” has the meaning ascribed to that term in Section 11(b) hereof;

 

  j. “Incumbent Director” shall mean any member of the Board of Directors who
was a member of the Board of Directors immediately prior to a Change of Control
and any successor to an Incumbent Director who was recommended or appointed to
succeed any Incumbent Director by the affirmative vote of the Directors when
that affirmative vote includes the affirmative vote of a majority of the
Incumbent Directors then on the Board of Directors;

 

  k. “Just Cause” shall mean:

 

  i. the failure by the Executive to perform his duties according to the terms
of his employment (other than those (A): that follow a demotion in his position
or duties; or (B) resulting from the Executive’s Disability) after the
Corporation has given the Executive reasonable notice of such failure and a
reasonable opportunity to correct it;

 

  ii. the engaging by the Executive in any act that is materially injurious to
the Corporation, monetarily or otherwise, but not including, following a Change
of Control, the expression of opinions contrary to those directors of the
Corporation who are not Incumbent Directors or those of the Acquirers;

 

  iii. the engaging by the Executive in any act of dishonesty resulting or
intended to result directly or indirectly in personal gain of the Executive at
the Corporation’s expense, including the failure by the Executive to honour his
fiduciary duties to the Corporation and his duty to act in the best interests of
the Corporation;

 

  iv. the failure by the Executive to comply with the provisions of Section
11(c) where the Executive elects to terminate his employment with the
Corporation unless such termination of employment is properly given in
accordance with the terms of Section 14(b) hereof; or

 

  v. the failure of the Executive to abide by the terms of any resolution passed
by the Board of Directors.

 

  l. “Person” or “persons” includes an individual, sole proprietorship,
partnership, unincorporated association, unincorporated syndicate,
unincorporated organization, trust, body corporate, and a natural person in his
capacity as trustee, executor, administrator or other legal representative;



--------------------------------------------------------------------------------

  m. “Parachute Event” means the occurrence of the following without the
Executive’s written consent (except in connection with the termination of the
employment of the Executive for Just Cause or Disability or termination of the
Executive’s employment because of the death of the Executive):

 

  i. a material change (other than those that are consistent with a promotion)
in the Executive’s position or duties, responsibilities, title or office in
effect immediately prior to the Change of Control (except for a change in any
position or duties as a director of the Corporation), which includes any removal
of the Executive from or any failure to re-elect or re-appoint the Executive to
any such positions or offices.

 

  ii. a material reduction by the Corporation or any of its subsidiaries of the
Executive’s salary, benefits or any other form of remuneration payable by the
Corporation or its subsidiaries; or

 

  iii. any material failure by the Corporation or its subsidiaries to provide
any benefit, bonus, profit sharing, incentive, remuneration or compensation
plan, stock ownership or purchase plan, pension plan or retirement plan in which
the Executive is participating or entitled to participate immediately prior to a
Change of Control, or the Corporation or its subsidiaries taking any action or
failing to take any action that would materially adversely affect the
Executive’s participation in or materially reduce his rights or benefits under
or pursuant to any such plan;

 

  iv. any other material breach by the Corporation of this Agreement;

 

  n. “Securities Act” means the Securities Exchange Act of 1934, as amended from
time to time;

 

  o. “Voluntary Termination” means the termination of the Executive’s employment
with the Corporation by the Executive at his discretion in accordance with the
provisions of Section 11(c) of this Agreement.

 

2. TERM

The Corporation shall employ the Executive for an indefinite period commencing
on September 8th, 2009, subject, however, to earlier termination as hereinafter
provided.



--------------------------------------------------------------------------------

3. DUTIES

The Executive is engaged and agrees to perform services for and on behalf of the
Corporation as its “Chief Legal Officer and Corporate Secretary”. The Executive
shall serve the Corporation and any subsidiaries of the Corporation in such
capacity or capacities and shall perform such duties and exercise such powers
pertaining to the management and operation of the Corporation and any
Subsidiaries and Associates of the Corporation (as those terms are defined in
the Act) as may be determined from time to time by the Chief Executive Officer
(“CEO”), consistent with the office of the Executive. The Executive shall:

 

  i. devote his full time and attention and his best efforts to the business and
affairs of the Corporation;

 

  ii. perform those duties that may be assigned to the Executive diligently and
faithfully to the best of the Executive’s abilities and in the best interests of
the Corporation; and

 

  iii. use his best efforts to promote the interests and goodwill of the
Corporation.

 

4. REPORTING PROCEDURES

The Executive shall report to the Chief Executive Officer which will be
referenced forward as the “Reporting Manager”. The Executive shall report fully
on the management, operations and business affairs of the Corporation and advise
to the best of his ability and in accordance with business standards on business
matters that may arise from time to time during the term of this Agreement.

 

5. REMUNERATION AND BENEFITS

 

  a. The annual base salary (“Annual Base Salary”) payable to the Executive for
his services hereunder for each year of the term of this Agreement shall be
determined by the CEO upon recommendation by the Compensation Committee and set
out in a separate document, subject to the provisions of Section 7, and
exclusive of bonuses, benefits and other compensation as provided for herein.
The Annual Base Salary payable to the Executive pursuant to the provisions of
this section 5 shall be payable in such manner as other payments are made by the
Corporation to senior executives or in such other manner as may be mutually
agreed upon, less, in any case, all applicable deductions or withholdings as
required by law. As of the date of this Agreement, the Annual Base Salary is
CDN$ 375,000.00.



--------------------------------------------------------------------------------

  b. The Corporation shall provide the Executive with employee benefits
comparable to those provided by the Corporation from time to time to other
senior executives of the Corporation. Benefits to be enjoyed by the Executive
during the term of this Agreement shall be in accordance with Schedule “A”, as
amended from time to time, and shall include reimbursement of any properly
incurred expenses as provided for in Section 10 hereof.

 

  c. The Executive will be eligible to participate in the “Long-Term Incentive
Program” (LTIP) upon accepting employment with the corporation. The value of the
LTIP is determined at the beginning of the LTIP term and can be up to a multiple
of 1.0x the Executive’s on-target-earnings. (OTE = Executive’s annual base
salary + variable compensation at target). This value target will be used for
the three-year term of the incentive plan.

 

6. ANNUAL VARIABLE COMPENSATION

In addition to the Executive’s Annual Base Salary, the Executive shall be
entitled to earn a variable pay (the “Variable Compensation”) which shall be
based upon performance goals established by the CEO from time to time and set
forth in a separate document. Any changes respecting the amount or other terms
of the Variable Compensation payable to the Executive must be approved by the
CEO. As of the date of this Agreement, the Variable Compensation target at 100%
is CDN$ 125,000.00.

 

7. SALARY AND/OR VARIABLE COMPENSATION ADJUSTMENTS

Other than as herein provided, there shall be no cost-of-living increase or
merit increase in the Annual Base Salary or increases in any variable
compensation payable to the Executive unless agreed to in writing by the
Reporting Manager. The Reporting Manager shall review annually the Annual Base
Salary and all other compensation to be received by the Executive under this
Agreement along with the Compensation Committee of the Board of Directors.

 

8. OPTIONS

The Corporation shall permit the Executive to participate in any share option
plan, share purchase plan, retirement plan or similar plan offered by the
Corporation from time to time to its senior executives in the manner and to the
extent authorized by the Compensation Committee of the Board of Directors. The
Compensation Committee of the Board of Directors may, in its absolute
discretion, grant additional options, subject to approval by the Board of
Directors, and it may review the advisability of additional option grants for
the Executive. The initial offering of 75,000 options is subject to board
approval. Stock options vest over four (4) years, 25% per year at each
anniversary of grant date.



--------------------------------------------------------------------------------

9. VACATION

The Executive shall be entitled to 4 weeks paid vacation per fiscal year of the
Corporation at a time approved in advance by the Reporting Manager, which
approval shall not be unreasonably withheld but shall take into account the
staffing requirements of the Corporation and the need for the timely performance
of the Executive’s responsibilities. Any vacation entitlement hereunder shall be
subject to the Corporation’s policy respecting same in effect from time to time.

 

10. EXPENSES

Subject to the terms of this section, the Executive shall be reimbursed for all
reasonable travel, home-office, and other out-of-pocket expenses actually and
properly incurred by the Executive from time to time in connection with carrying
out his duties hereunder. Determination of whether expenses are reasonable or
not shall be made by the Reporting Manager. For all such expenses the Executive
shall furnish to the Corporation originals of all invoices or statements in
respect of which the Executive seeks reimbursement.

 

11. TERMINATION

 

  a. For Just Cause

The Corporation may immediately terminate the employment of the Executive for
Just Cause without notice or any payment in lieu of notice, and for purposes of
greater certainty, the Corporation shall have no obligation to make any payments
to the Executive on account of severance or variable compensation or partial
bonuses or any other amounts except as expressly stipulated in Section 12(a)
hereof.

 

  b. For Disability/Death

This Agreement may be immediately terminated by the Corporation by notice to the
Executive if the Executive is determined to suffer from disability. The
Executive shall be deemed to suffer from disability (hereinafter referred to as
“Disability”) if in any year during the employment period, because of ill
health, physical or mental disability, or for other causes beyond the control of
the Executive, the Executive has been continuously unable or unwilling or has
failed to perform the Executive’s duties for 120 consecutive days, or if, during
any year of the employment period, the Executive has been unable or unwilling or
has failed to perform his duties for a total of 180 days, consecutive or not.
The CEO, acting reasonably, shall (subject to paragraph 31 herein), finally
determine if the Executive is suffering from ill health, physical or mental
disability or other causes beyond his control during the time periods as
hereinbefore set forth in the event of any dispute between the Executive and the
Corporation concerning the occurrence of Disability for purposes of this
Section.



--------------------------------------------------------------------------------

Notwithstanding any short term or long term corporate benefits or insurance
policies relating to disability maintained by the Corporation at the relevant
time, if during any period of ill health, physical or mental disability or for
other causes beyond the control of the Executive, the Executive has been
continuously unable or unwilling or has failed to perform the Executive’s duties
less than 120 consecutive days (the “Short-Term Illness”), the Executive shall
continue to receive all amounts of remuneration and benefits otherwise payable
to and enjoyed by the Executive under this Agreement less any and all amounts
received by and/or payable to the Executive in connection with benefits paid
and/or payable as a result of such Short-Term Illness (i.e. no duplicate
payments as a result of short term disability payments and the Executive’s
salary payments that are due during the Short-Term Illness time period). Upon
termination of this Agreement as a result of Disability, the Corporation shall
pay to the Executive the severance payment provided for in Subsection 12(b)
hereof less any and all amounts received by and/or payable to the Executive in
connection with benefits paid and/or payable as a result of the Disability. Upon
termination of this Agreement as a result of Disability, the Corporation shall
permit the Executive to continue to participate in those employee benefits
referred to in Section 5(b) hereof, to the extent enjoyed by the Executive prior
to the occurrence of Disability, for the number of months of severance payments
set forth in the chart on Exhibit 1. The term “any year of the employment
period” means any period of 12 consecutive months during the employment period.

This Agreement shall terminate without notice or any payment in lieu thereof
immediately upon the death of the Executive.

 

  c. Voluntary Termination by Executive

If the Executive is desirous of voluntarily terminating his employment with the
Corporation, the Executive agrees to give the Corporation 3 months advance
written notice of such termination in which case the Executive shall not be
entitled to any payment on account of severance under Section 12(b) hereof. The
Reporting Manager and the CEO may waive such notice in writing after consulting
with the Board of Directors, in their sole and absolute discretion, in which
case the Executive’s employment shall be deemed to terminate immediately,
provided the Executive shall still be entitled to compensation due on account of
Annual Base Salary and benefits earned up to the last date of the 3 month
advance written notice period given by the Executive and any Performance Bonus
earned and prorated during such 3 month notice period. Provided that the
Executive gives the 3 month notice as required hereunder, any unvested options
which would have otherwise vested during such advance written notice period
shall be permitted to continue to vest during such period. The Executive shall
have the right to exercise any options which are vested as at the Date of
Termination for the period which is 90 days following such Date of Termination
(the “90 Day Period”). For purposes of this Section 11(c), the term “Date of
Termination” shall mean the actual day on which the Executive ceases to be
employed plus the remainder of the 3 month notice period if and to the extent
waived by the Reporting Manager and the CEO in consultation with the Board of
Directors. Any termination properly given under Section 14(b) hereof and in
accordance with the terms thereof shall not be considered a voluntary
termination under this Section 11(c).



--------------------------------------------------------------------------------

  d. Termination by Corporation Other than For Just Cause, Disability or Death

The Corporation may terminate the employment of the Executive, notwithstanding
any other provision of this Agreement, upon compliance with the terms of
Section 12(b) hereof.

 

12. SEVERANCE PAYMENTS

 

  a. Upon termination of the Executive’s employment for Just Cause, the
Executive shall not be entitled to any severance or other payment other than
Annual Base Salary earned by the Executive before the Date of Termination
calculated pro rata up to and including the Date of Termination and all
outstanding and accrued vacation pay to the Date of Termination. Upon
termination of the Executive’s employment: (i) for death; or (ii) by the
voluntary termination of the employment of the Executive by the Executive
pursuant to Section 11(c) hereof, the Executive shall not be entitled to any
severance or other payment other than Annual Base Salary and any Variable
Compensation earned by the Executive before the Date of Termination calculated
pro rata up to and including the Date of Termination (which under Section 11(c)
shall be as defined therein) and all outstanding and accrued vacation pay to the
Date of Termination.

Notwithstanding anything to the contrary in Section 12.b below, the Executive
shall not be entitled to any Variable Compensation earned by the Executive
before the Date of Termination unless the Executive gives the Corporation the
advanced written notice required by Section 11(c) hereof.

 

  b. If the Executive’s employment is terminated by the Corporation for any
other reason other than the reasons set forth in Section 12(a), the Executive
shall be entitled to receive, for the number of months of severance payments set
forth in the chart on Exhibit 1, all of the health and dental benefits (other
than disability benefits, accidental death and dismemberment benefits and life
insurance benefits) that he received from the Corporation immediately prior to
the termination, PLUS:

 

  (i) All outstanding base salary earned before the Date of Termination, less
any amounts that the Executive received in connection with benefits paid or
payable as a result of Disability if applicable;



--------------------------------------------------------------------------------

  (ii) Any Variable Compensation which has been earned by the Executive before
the Date of Termination calculated on a pro rata basis based on the number of
months in the current bonus period up to and including the Date of Termination
((pro rata Variable Compensation = annual VC target / 12) x the number of months
in the then-current VC period up to and including the Date of Termination);

 

  (iii) Additional payments based on the Executive’s length of service with the
Company, calculated as Executive’s monthly base salary for the number of months
set forth in the chart on Exhibit 1, less any amounts received by and/or payable
to Executive in connection with benefits paid or payable as a result of the
Disability if applicable;

 

  (iv) An amount equal to 1/12 of the Variable Compensation payments earned by
Executive during the bonus year preceding the current VC year times the number
of months referred to in the chart on Exhibit 1, based on Executive’s length of
service with the Company; and

 

  (v) All outstanding and accrued vacation pay.

If, at the Date of Termination, there were any memberships in any clubs, social
or athletic organizations paid for by the Corporation pursuant to Schedule A
hereof at the Date of Termination, the Corporation will not take any action to
terminate such memberships but will not renew any such membership that expires
or reimburse the Executive for any further payments thereunder.

Any amounts due hereunder on account of severance in 12.b.(iii) and 12.b.(iv)
above shall be paid by the Corporation to the Executive on a monthly basis
commencing 30 days following the Date of Termination and not in a lump sum.

 

  c.

If the Executive secures new employment or consulting work while he is entitled
to severance payments under Section 12(b)(iii), then from and after the date
such new employment or consulting work commences, the severance payments
referred to in Section 12(b)(iii) to which the Executive is otherwise entitled
shall be reduced immediately upon the commencement of such new employment or
consulting work to a lump sum amount equal to the amount by which the Annual
Base Salary exceeds the annual new salary or consulting fees, on a pro rata
basis, annualized according to the unexpired term of the severance payments. The
health and dental benefits referred to in Section 12(b) above shall also
immediately terminate upon the commencement of such new employment or consulting
work unless the Executive notifies the Corporation in writing that he is not
entitled to benefits in respect of such



--------------------------------------------------------------------------------

 

new position or work. The Executive shall notify in writing the Corporation of
all new employment and/or consulting work secured by the Executive (and the
amounts received thereunder), within 14 days thereof, following the Date of
Termination as long as the Executive is receiving severance payments hereunder,
failing which the Executive’s continuing right to any severance payments
hereunder shall cease.

 

Example:    Annual Base Salary    $ 150,000    New Position    $ 100,000

Six months left of severance pay to go when new position attained

Lump sum payment to equal $50,000 x 6/12 = $25,000

 

  d. Except as expressly stipulated in Sections 11(c) or 14 hereof or in this
Section 12(d), any options which have not vested as of the Date of Termination
(being in the case where the Corporation gives notice, the date specified by the
Corporation as the date on which the Executive’s employment will terminate)
shall terminate and be of no further force and effect as of the Date of
Termination and neither any period of notice nor any payment in lieu thereof
upon termination of employment hereunder shall be considered as extending the
period of employment for the purposes of vesting of options notwithstanding
anything to the contrary in any other agreement between the Corporation and the
Executive. Notwithstanding anything contained in this Section 12, in the event
of termination by the Corporation other than for Just Cause, the Executive shall
have the right to exercise any options which are vested as at the Date of
Termination for the 90 Day Period (as defined in Section 11(c). Any unvested
options which would have otherwise vested during such 90 Day Period shall
continue to vest during that period and to the extent any unvested options have
vested during such 90 Day Period, the Executive shall also be entitled to
exercise those options within a rolling 90 day period after the date of vesting
of such options, which period will not exceed 180 days following the Date of
Termination. In addition, notwithstanding anything contained in this Section 12
or elsewhere in this Agreement, in the event of termination due to death of the
Executive, the estate of the Executive shall be entitled, at any time during the
period which is 12 months following the date of death of the Executive (the “12
Month Period”), to exercise any options which have vested as at the date of
death of the Executive. In addition, any unvested options which would have
otherwise vested during such 12 Month Period shall continue to vest during that
period and to the extent of any unvested options have vested during such period,
the Executive’s estate shall be entitled to exercise those options within a
period which starts on the day of vesting and ends 12 months from the date of
death of the Executive.



--------------------------------------------------------------------------------

For purposes of greater certainty, if the Executive is terminated for Just
Cause, Death or if the Executive’s employment hereunder is terminated by the
Executive pursuant to Section 11(c) then no payment whatsoever shall be made to
the Executive under this Section.

 

13. NO FURTHER ENTITLEMENTS

Except as expressly provided in Sections 11 and 12 above and Section 14 below,
where the Executive’s employment has been terminated by the Executive or
terminated or deemed to have been terminated by the Corporation for any reason,
the Executive will not be entitled to receive any further payments, in lieu of
notice or as damages for any reason whatsoever. Except as to any entitlement as
expressly provided in this Agreement, the Executive hereby waives any claims the
Executive may have against the Corporation for or in respect of termination pay,
severance pay, or on account of loss of office or employment or notice in lieu
thereof, or any other cause, including human rights legislation.

 

14. OPTION ACCELERATION AND SEVERANCE PAYMENTS ON CHANGE OF CONTROL

 

  a. Termination by the Corporation

If the Executive’s employment is terminated by the Corporation upon the giving
of written notice of such termination to the Executive at any time within the 6
month period following a Change of Control (other than for Just Cause,
Disability or Death), then the Executive shall be entitled to the following:

 

  i. such payments on account of severance as provided for under Section 12(b)
of this Agreement; and

 

  ii. notwithstanding anything to the contrary in Section 12 hereof or in this
Agreement, all options granted by the Corporation to the Executive shall,
following the giving of any notice by the Corporation under this Section 14(a),
be deemed to vest immediately and shall be exercisable by the Executive for a
period of 90 days following the giving of such notice by the Corporation
hereunder.

 

  b. Termination by Executive

If the Executive’s employment is terminated by the Executive upon the giving of
written notice of such termination to the Corporation within the 6 month period
following a Change of Control, and within 60 days following the occurrence of a
Parachute Event, which shall be described in detail by the Executive in the
written notice of termination given to the Corporation, the Executive shall be
entitled to the following:

 

  i. such payments on account of severance as provided for under Section 12(b)
of this Agreement;



--------------------------------------------------------------------------------

  ii. notwithstanding anything to the contrary in Section 12 hereof or in this
Agreement, all options granted by the Corporation to the Executive shall,
following the giving of proper notice by the Executive, under this
Section 14(b), be deemed to vest immediately and shall be exercisable by the
Executive for a period of 90 days following the giving of such notice.

 

15. DISCLOSURE

During the employment period, the Executive shall promptly disclose to the CEO
full information concerning any interest, direct or indirect, of the Executive
(as owner, shareholder, partner, lender or other investor, director, officer,
employee, consultant or otherwise) or any member of his family in any business
that is reasonably known to the Executive to purchase or otherwise obtain
services or products from, or to sell or otherwise provide services or products
to the Corporation or to any of its suppliers or customers.

 

16. NON-COMPETITION/NON-SOLICITATION/PROPRIETARY RIGHTS AGREEMENT

The Executive agrees to execute contemporaneously with his execution of this
Agreement the confidentiality, non-solicitation, non-competition and
inventions/proprietary rights agreement in substantially the form annexed hereto
as Schedule “B”.

 

17. RETURN OF MATERIALS

All files, forms, brochures, books, materials, written correspondence,
memoranda, documents, manuals, computer disks, software products and lists
(including lists of customers, suppliers, products and prices) pertaining to the
business of the Corporation or any of its subsidiaries and associates that may
come into the possession or control of the Executive shall at all times remain
the property of the Corporation or such Subsidiary or Associate, as the case may
be. On termination of the Executive’s employment for any reason, the Executive
agrees to deliver promptly to the Corporation all such property of the
Corporation in the possession of the Executive or directly or indirectly under
the control of the Executive. The Executive agrees not to make for his personal
or business use or that of any other party, reproductions or copies of any such
property or other property of the Corporation.

 

18. GOVERNING LAW

This agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario.



--------------------------------------------------------------------------------

19. SEVERABILITY

If any provision of this agreement, including the breadth or scope of such
provision, shall be held by any court of competent jurisdiction to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the validity or enforceability of the remaining provisions, or part
thereof, of this agreement and such remaining provisions, or part thereof, shall
remain enforceable and binding.

 

20. ENFORCEABILITY

The Executive hereby confirms and agrees that the covenants and restrictions
pertaining to the Executive contained in this Agreement, are reasonable and
valid and hereby further acknowledges and agrees that the Corporation would
suffer irreparable injury in the event of any breach by the Executive of his
obligations under any such covenant or restriction. Accordingly, the Executive
hereby acknowledges and agrees that damages would be an inadequate remedy at law
in connection with any such breach and that the Corporation shall therefore be
entitled in lieu of any action for damages, temporary and permanent injunctive
relief enjoining and restraining the Executive from any such breach.

 

21. NO ASSIGNMENT

The Executive may not assign, pledge or encumber the Executive’s interest in
this agreement nor assign any of the rights or duties of the Executive under
this agreement without the prior written consent of the Corporation.

 

22. SUCCESSORS

This agreement shall be binding on and enure to the benefit of the successors
and assigns of the Corporation and the heirs, executors, personal legal
representatives and permitted assigns of the Executive.

 

23. NOTICES

Any notice or other communication required or permitted to be given hereunder
shall be in writing and either delivered by hand or mailed by prepaid registered
mail. At any time other than during a general discontinuance of postal service
due to strike, lock-out or otherwise, a notice so mailed shall be deemed to have
been received three business days after the postmarked date thereof or, if
delivered by hand, shall be deemed to have been received at the time it is
delivered. If there is a general discontinuance of postal service due to strike,
lock-out or otherwise, a notice sent by prepaid registered mail shall be deemed
to have been received three business days after the resumption of postal
service. Notices shall be addressed as follows:



--------------------------------------------------------------------------------

  i. If to the Corporation:

275 Frank Tompa Drive

Waterloo, Ontario

Canada N2L 0A1

 

  ii. If to the Executive:

Gordon A. Davies

1039 Cedar Grove Blvd

Oakville, Ontario L6J 2C2

 

24. LEGAL ADVICE

The Executive hereby represents and warrants to the Corporation and acknowledges
and agrees that he had the opportunity to seek and was not prevented nor
discouraged by the Corporation from seeking independent legal advice prior to
the execution and delivery of this agreement and that, in the event that he did
not avail himself of that opportunity prior to signing this agreement, he did so
voluntarily without any undue pressure and agrees that his failure to obtain
independent legal advice shall not be used by him as a defence to the
enforcement of his obligations under this agreement.

 

25. RESIGNATION OF DIRECTORSHIPS, ETC.

The Executive agrees that after termination of his/her employment, he/she will,
at the request of the CEO, tender his/her resignation from any position he/she
may hold as an officer or director of the Corporation or any of its Affiliated
or Associated companies, and the Executive further covenants and agrees, if so
requested by the CEO, not to stand for reelection to any office of the
Corporation or any of its Affiliated or Associated companies at any time
following termination of the Executive’s employment hereunder.

 

26. NO DEROGATION

Nothing herein derogates from any rights the Executive may have under applicable
law, except as set out in this section. The parties agree that the rights,
entitlements and benefits set out in this Agreement to be paid to the Executive
are in full satisfaction of any rights or entitlements the Executive may have as
against subsidiaries of the Corporation as a result of the termination of his
employment with such subsidiaries.



--------------------------------------------------------------------------------

27. CURRENCY

All dollars referenced herein are in Canadian dollars unless expressly provided
to the contrary.

 

28. NON-DISPARAGEMENT

The Executive covenants and agrees that he shall not engage in any pattern of
conduct that involves the making or publishing of written or oral statements or
remarks (including, without limitation, the repetition or distribution of
derogatory rumours, allegations, negative reports or comments) which are
disparaging, deleterious or damaging to the integrity, reputation or goodwill of
the Corporation, its affiliates or its and their management.

 

29. PRIVACY

The Executive acknowledges and agrees that the Corporation may collect, use and
disclose his personal information for purposes relating to his employment with
the Corporation. The purposes of such collection, use and disclosure include,
but are not limited to:

(a) ensuring that the Executive is paid for his services to the Corporation
which includes disclosure to third party payroll providers;

(b) administering and/or facilitating the provision of any benefits to which the
Executive is or may become entitled to, including bonuses, medical, dental,
disability and life insurance benefits, pension, group RRSP and/or stock
options. This shall include the disclosure of the Executive’s personal
information to the Corporation’s third party service providers and
administrators;

(c) compliance by the Corporation with any regulatory reporting and withholding
requirements relating to the Executive’s employment;

(d) in the event of a sale or transfer of all or part of the shares or assets of
the Corporation, disclosing to any potential acquiring organization the
Executive’s personal information solely for the purposes of determining the
value of the Corporation and its assets and liabilities and to evaluate the
Executive’s position in the Corporation. If the Executive’s personal information
is disclosed to any potential acquiring organization, the Corporation will
require the potential acquiring organization to agree to protect the privacy of
the Executive’s personal information in a manner that is consistent with any
policy of the Corporation dealing with privacy that may be in effect from time
to time and/or any applicable law that may be in effect from time to time;

(e) compliance by the Corporation of its obligations to report improper or
illegal conduct by any of its directors, officers, employees or agents under any
applicable securities, criminal or other law; and



--------------------------------------------------------------------------------

(f) monitoring the Executive’s access to the Corporation’s electronic media
services in order to ensure that the use of such services is in compliance with
the Corporation’s policies and procedures and is not in violation of any
applicable laws.

If the Executive’s specific consent to the collection, use or disclosure of his
personal information is required in the future, the Executive hereby agrees to
provide such consent, and if the Executive refuses to provide or withdraws his
consent, the Executive acknowledges that his employment and/or his entitlement
to certain employment benefits may be negatively affected.

 

30. ENTIRE AGREEMENT

This Agreement constitutes the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, written or oral, among the parties relating to
such subject matter, including any other employment agreement made between the
Corporation and the Executive.



--------------------------------------------------------------------------------

31. ARBITRATION

If there is a disagreement or dispute between the parties with respect to this
Agreement or the interpretation thereof, such disagreement or dispute will be
referred to binding arbitration to be conducted by a single arbitrator, if
Executive and the Corporation agree upon one, otherwise by three arbitrators
appointed as hereinafter set out, pursuant to the provisions of the Arbitrations
Act 1991 (Ontario) and any amendments thereto. A party who wishes to arbitrate
shall give written notice of such intention to the other party (a “Notice of
Intention”). The arbitrator shall be appointed by agreement by agreement of
Executive and the Corporation or, in default of agreement within ten
(10) Business Days of service of the Notice of Intention, each of Executive and
the Corporation shall within five (5) Business Days of the expiry of the
aforesaid ten (10) Business Day period, select one arbitrator and notify the
other of its selection, with the third arbitrator to be chosen by the first two
named arbitrators within five (5) Business Days of the expiry of the aforesaid
five (5) Business Day period. If one of the parties does not so notify the other
of its selection within the prescribed time, then the arbitrator selected by the
other party in accordance with the above procedure shall be the sole arbitrator.
The arbitration shall be held in the City of Toronto. The procedure to be
followed shall be as agreed by the parties or, in default of agreement,
determined by the zirbitrator(s), provided, however, that depositions or
examinations for discovery will not be allowed but information may be exchanged
by other means. The parties will use their best efforts to ensure that the
arbitration hearing is conducted no later than sixty (60) days after the
arbitrator is, or arbitrators are, selected. The final decision of the
arbitrator or arbitrators or any two of the three arbitrators will be furnished
to the parties in writing and will constitute a conclusive determination of the
issue in question, binding upon the parties, without right of appeal. The fees
and expenses of the arbitration shall be in the discretion of the arbitrator(s).
Judgment upon the award may be entered in any court of competent jurisdiction.



--------------------------------------------------------------------------------

32. NO CONFLICTING OBLIGATIONS

The Executive represents and warrants that none of the negotiation, entering
into or performance of this Agreement has resulted in or may result in a breach
by the Executive of any agreement, duty or other obligation with or to any
Person, including, without limitation, any agreement, duty or obligation not to
compete with any Person or to keep confidential the confidential information of
any Person, and there exists no agreement, duty or other obligation binding upon
the Executive that conflicts with the Executive’s obligations under this
Agreement. The Executive agrees to indemnify and hold the Corporation, its
officers, directors, employees, agents and consultants harmless against any and
all claims, liabilities, damages or costs incurred by any of them by reason of
an alleged violation by the Executive of the representations contained in this
Section.

IN WITNESS WHEREOF the parties hereto have executed this agreement as of the
date first above written.

 

    OPEN TEXT CORPORATION     Per:  

/s/ Tony K. Preston

        Tony K. Preston, SVP Global HR

 

SIGNED, SEALED AND DELIVERED       in the presence of:   )         )         )  
  /s/ Joanne Krauel         /s/ Gordon A. Davies Joanne Krauel     Gordon A.
Davies



--------------------------------------------------------------------------------

SCHEDULE “A”

Remuneration – Benefits

Schedule “A” to the Employment Agreement made as of the 8th day of September
     , 2009, by and between Open Text Corporation (the “Corporation”) and Gordon
A. Davies (the “Executive”).

Benefits to be enjoyed by the Executive during the term of this Agreement shall
include:

 

  (i) reimbursement of reasonable cell-phone or Blackberry expenses consistent
with corporate policy;

 

  (ii) each fiscal year you will be entitled to a $5,000 (USD currency
equivalent) perquisite allowance which may be used for reimbursement of the
following types of services or fees:

 

  •  

Financial planning

 

  •  

Tax planning

 

  •  

Estate planning

 

  •  

Athletic/Health Club

 

  (iii) the services of Medisys Health Group Inc, or a provider of your choice
(Medcam), shall be retained to provide annual mandatory and regular Health
Examinations to our senior executive team.



--------------------------------------------------------------------------------

SCHEDULE “B”

CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION

AGREEMENT

See attached.



--------------------------------------------------------------------------------

Exhibit 1

Severance Payment vs. Length of Service

 

Length of Service (years)

  

Severance Payments in Months

Less than or equal to 1 year employment, but less than 10 years    12 months
severance Greater than or equal to 10 years continous employment    12 months
severance for employment up to 10 years. Employment exceeding 10 years,
executive will receive an additional (1) month severance for each additional
year of employment over 10 years. Up to a maximum of 24 months severance.